DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires the polarity key is integrated into the outer housing, which is already required in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 and 3-5 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by De Jong et al (US 2010/0220961 A1), cited in the IDS filed 5/8/20.
Re. Claim 1, De Jong et al discloses an optical communications connector 110 (Figs 3-4; [0039]), comprising:
an outer housing 20 (Fig 4; [0039]); and
a polarity key 10A and/or 10B integrated into the outer housing 20 of the connector, the polarity key 10A and/or 10B having a configuration that can be altered to change a polarity of the connector 110 by rotating the polarity key 10A and/or 10B in relation to the connector 110 (Figs 19-21; [0051]-[0052]),
 
It has been held the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Re. Claims 3 and 4, De Jong et al discloses the polarity key 10A and/or 10B is formed separately from the outer housing 20 and fastened to the outer housing 20 via the inner housing 30 (Figs 18 and 22; [0051]-[0052]).  De Jong et al discloses that the polarity key is integrated into the outer housing, since the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Re. Claim 5, De Jong et al discloses an inner housing 30, the inner housing 30 comprising recessed features 32A/32B that are shaped to accept the polarity key 10A and/or 10B when the outer housing 20 is installed over the inner housing 30 (Figs 3-6; [0039], [0041]-[0042]).
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Milette (US 2005/0117850 A1).

an outer housing 82 (Fig 19A; [0065]); and
a polarity key 14 integrated into the outer housing 82 of the connector, the polarity key 14 having a configuration that can be altered to change a polarity of the connector by rotating the polarity key 14 in relation to the connector (Fig 19A; [0065]),
wherein the outer housing is capable of being rotated around an axial length of the connector to effect the change in polarity (Fig 19A; [0065]).
Housing 82 may be considered an “outer housing” since the housing 82 surrounds the connector ferrule 12 (Figs 1, 2, and 19A; [0037], [0065]).
Re. Claim 3, Milette discloses the polarity key 14 is integrated into the outer housing 82 (Fig 19A; [0038], [0065], [0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jong et al (US 2010/0220961 A1) and Ueda et al (US 6,530,696 B1)
Re. Claim 2, De Jong et al discloses the optical communications connector as discussed above.  The connector 110 discussed above is a single fiber connector 
De Jong et al does not disclose the ferrule as additionally comprising retractable alignment pins that are actuable between an extended position and a retracted position.
Multi-fiber optical connectors are well known in the art and commonly comprise a pair of alignment pins extending forward from the front face of the connector to enable connection to another connector or adapter.
Ueda et al discloses a multi-fiber optical connector comprising a ferrule 28 with a pair of retractable alignment pins 29 that are actuable between an extended position and a retracted position (Figs 4A-4B; col. 10 lines 15-27; col. 11 lines 17-50).  Ueda et al discloses the retractable pins provide high-precision alignment without damaging an opposite-side optical component (Ueda et al: col. 1 lines 62-65).
It would have been obvious to one of ordinary skill in the art to apply the teachings of De Jong et al to a multi-fiber optical connector for the purpose of providing multi-fiber optical connectors capable of polarity adjustments in the field (De Jong et al: [0038]).  Moreover, it would have been obvious to provide said obvious multi-fiber optical connector with retractable pins as taught by Ueda et al, for the purpose of providing a multi-fiber optical connector capable of high-precision alignment without damaging an opposite-side optical component (Ueda et al: col. 1 lines 62-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/28/21